[Cite as State v. Rogers, 2014-Ohio-1236.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100075




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                    DEMALE ROGERS
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-03-438533

        BEFORE: Keough, P.J., Kilbane, J., and McCormack, J.

        RELEASED AND JOURNALIZED: March 27, 2014
APPELLANT

Demale Rogers, pro se
Inmate No. 462-269
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Adam M. Chaloupka
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

        {¶1} Defendant-appellant, Demale Rogers, appeals the trial court’s decision

denying his “motion for issuance of ‘revised’ judgment entry of conviction and sentence,

and assessment of subject matter jurisdiction.” For the reasons that follow, we affirm the

trial court’s decision.

        {¶2} In 2004, Rogers pled guilty to murder and was sentenced to 15 years to life in

prison. Although Rogers appealed his conviction and sentence, this court dismissed the

appeal for failure to file a record. In 2012, Rogers filed a “motion to amend journal entry

and motion for sentencing” contending that the trial court lacked jurisdiction to consider

his case due to a defective indictment.       The motion also challenged whether the

sentencing journal entry was a final appealable order. The trial court denied the motion;

this court affirmed the trial court’s decision in State v. Rogers, 8th Dist. Cuyahoga No.

98059, 2012-Ohio-4598 (“Rogers I”). In Rogers I, this court summarized the arguments

raised on appeal:

        [Rogers] contends that his conviction and sentence are void because the
        indictment charging him with murder and the subsequent journal entry of
        conviction and sentence were never properly filed with the clerk of courts.
        He claims the time-stamps on the indictment and journal entries fail to
        demonstrate that these documents were actually filed with the court. As
        such, he argues, the trial court never had jurisdiction to hear this case.

Id. at ¶ 4.

        {¶3} In June 2013, Rogers filed a “motion for issuance of ‘revised’ judgment entry

of conviction and sentence, and assessment of subject matter jurisdiction.”         In this

motion, Rogers again raised the issues of defective indictment and that the trial court did
not issue a final appealable order under Crim.R. 32(C). The trial court denied Rogers’s

motion.

         {¶4} Rogers appeals from that decision, raising the following assignments of

error.

         I. Where a prima facie case exists to support a conclusion of a lack of a
         final appealable order, O.R.C. [section] 2505.02 (for want of strict
         compliance of the filing procedures enumerated in: O.R.C. [section]
         2303.08; and, O.R.C. [section] 2303.10), a trial court abuses its discretion
         thereby implicating due process when it fails to issue a requested ‘revised
         judgment entry.’ see: Dunn v. Smith, 119 Ohio St.3d 364.

         II. Whether a hearing is required to ascertain the accuracy of the record

         (documents, pleadings and orders) where those records are inherently and

         prejudicially conflicted, the failure to accord such hearing implicates due

         process and renders each of the conflicted proceedings a mere nullity and

         void.

         {¶5} In this appeal, Rogers raises the exact arguments that were raised and

rejected in Rogers I.

         {¶6} As recognized by the Ohio Supreme Court, a final judgment of conviction

precludes a criminal defendant “who was represented by counsel from raising and

litigating in any proceeding, except an appeal from that judgment, any defense or any

claimed lack of due process that was raised or could have been raised by the defendant *

* * on an appeal from that judgment.” State v. Saxon, 109 Ohio St.3d 176,

2006-Ohio-1245, 846 N.E.2d 824, ¶ 17, quoting State v. Perry, 10 Ohio St.2d 175, 226

N.E.2d 104 (1967), paragraph nine of the syllabus. The doctrine of res judicata prevents
the endless relitigation of an issue on which a defendant has already had full opportunity

to be heard and, therefore, promotes the legal principles of finality and judicial economy.

Saxon.

         {¶7} Accordingly, we find Rogers’s appeal barred by res judicata.             His

assignments of error are therefore overruled.

         {¶8} Judgment affirmed.

         It is ordered that appellee recover from appellant costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
TIM McCORMACK, J., CONCUR